internal_revenue_service department of the treasury number release date index number washington d c person to contact refer reply to cc te_ge eo2 - plr-107596-02 date date telephone number legend authority state a dear this is in reply to a letter dated date requesting a ruling that the income of authority is an instrumentality for purposes of sec_141 of the internal_revenue_code facts authority is a corporation organized under the not-for-profit corporation law of state a its purpose is to facilitate cost savings and improve the operations of the utility businesses operated by its members authority expects to reduce the cost of supplies inventory and services used by its members by aggregating their purchasing power currently authority has four members each member is a producer of electric power the taxpayer represents that each of the current members is a political_subdivision of a different state authority is governed by a board_of directors appointed by the members each member appoints one director and has the power to remove at any time with or without cause the director it appoints a director must be an officer_or_employee of the appointing member plr-107596-02 generally authority performs activities for its members which the members have historically performed for themselves it enters into contracts to purchase supples and services from third parties in addition it is developing a master inventory of all parts that each member has available for use by the other members some of the inventoried parts are or will be engineered and constructed with the proceeds of tax- exempt bonds each new member will be assessed an appropriate capital_contribution each member will also make annual contributions to authority based on authority’s operating budget as determined by its board authority must provide each member with a balance_sheet and profit and loss statement at the end of each month it must further provide each member with the results of an audit conducted by an independent cpa at the end of each fiscal_year each member also has the right to conduct internal audits of the books records and accounts of authority no less frequently than annually distributions shall be made by authority to its members to the extent funds are available after a reasonable amount is retained for operating purposes authority’s articles of incorporation provide that no part of its net_earnings or other funds will inure to the benefit of any private person in the event of dissolution any assets of authority remaining after it satisfies its obligations will be distributed to its members law and analysis sec_103 of the internal_revenue_code provides that gross_income does not include interest on any state_or_local_bond sec_103 provides that sec_103 does not apply to any private_activity_bond which is not a qualified_bond within the meaning of sec_141 sec_1_103-1 of the income_tax regulations provides that interest upon obligations of a state territory a possession_of_the_united_states the district of columbia or any political_subdivision thereof hereinafter collectively or individually called state_or_local_governmental_unit is not includable in gross_income except as provided under sec_103 and d and the regulations thereunder sec_1_103-1 provides in part that obligations issued by or on behalf of any governmental_unit by a constituted_authority empowered to issue such obligations are the obligations of such a unit sec_141 provides that a private_activity_bond is any bond issued as part of an issue that satisfies the private_business_use_test of sec_141 and the private_security_or_payment_test of sec_141 or the private_loan_financing_test of sec_141 sec_141 provides that an issue meets the private_business_use_test if more than percent of the proceeds of the issue are to be used for any private_business_use_test plr-107596-02 sec_141 provides that for purposes of sec_141 the term private_business_use means use directly or indirectly in a trade_or_business carried on by any person other than a governmental_unit sec_1_141-1 provides in part that a governmental person means a state_or_local_governmental_unit as defined in sec_1_103-1 or any instrumentality thereof under revrul_57_128 1957_1_cb_311 the following factors are taken into account to determine whether an entity is an instrumentality of one or more governmental units whether the organization is used for a governmental purpose and performs a governmental function whether performance of its function is on behalf of one or more states or political subdivisions whether there are any private interests involved or whether the states or political subdivisions involved have the powers and interests of an owner whether control and supervision of the organization is vested in a public authority or authorities whether express or implied statutory or other authority is necessary for the creation and or use of the organization and whether this authority exists and the degree of financial autonomy of the entity and the source of its operating_expenses governmental person is defined in sec_1_141-1 as a state_or_local_governmental_unit as defined in sec_1_103-1 or any instrumentality thereof under sec_1_103-1 governmental_unit includes any state or political_subdivision thereof accordingly we conclude that if authority is an instrumentality of its members each of which is a political_subdivision of a state authority is also an instrumentality and thus a governmental person for purposes of sec_141 applying the criteria of revrul_57_128 to the facts as represented we conclude that authority is an instrumentality of the member utilities for purposes of sec_141 authority both facilitates the member cost savings and revenue retention and enhances the operation and maintenance of the utility businesses owned or operated by the member by providing these functions authority enables the member utilities to better serve their customers authority is thus used for a governmental purpose and performs a governmental function control and supervision of authority is vested in the members all of the members of the board_of directors of authority are appointed by the members with each member appointing one director each member may remove the director it appointed at any time with or without cause no part of the funds of authority may inure to the benefit of any private person upon dissolution all assets of authority will be distributed exclusively to the members private individuals are prohibited from receiving any of authority’s assets upon dissolution authority must provide each member with a balance_sheet and profit and loss statement at the end of each month and must provide each member with the results of an audit conducted by an independent cpa at the end of each fiscal_year each member also has the right to conduct internal audits of the books records and accounts of authority each member will make annual contributions to authority based on authority’s operating budget as plr-107596-02 determined by the board authority satisfies revrul_57_128 accordingly we conclude that authority is an instrumentality of the member the trade_or_business of an instrumentality is that of the governmental units for which it acts thus the trade_or_business of authority is that of a governmental_unit and is therefore not private_business_use within the meaning of sec_141 however this ruling applies only so long as each of the members is a political_subdivision of a state conclusion authority is an instrumentality for purposes of sec_141 and its trade_or_business is not private_business_use within the meaning of sec_141 except as specifically provided otherwise no opinion is expressed on the federal tax consequences of any particular transaction this ruling is directed only to the taxpayer who requested it sec_6110 provides that this ruling may not be used or cited as precedent in accordance with a power_of_attorney on file we are sending a copy of this letter to your representative sincerely elizabeth purcell chief exempt_organizations branch division counsel associate chief_counsel tax exempt and government entities enclosures copy of this letter copy for sec_6110 purposes cc
